        Case 2:20-cr-00136-APG-BNW Document 42
                                            39 Filed 11/10/20
                                                     11/06/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Daniel Anthony Anguiano
 7
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00136-APG-BNW
11
                    Plaintiff,                            STIPULATION TO MODIFY
12
                                                          TRAVEL RESTRICTION
            v.
13                                                        (First Request)
     DANIEL ANTHONY ANGUIANO ET AL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kimberly Sokolich, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Daniel Anguiano, that
20
     the Court modify his condition of release to allow for travel to the State of California.
21
            The Stipulation is entered into for the following reasons:
22
            1.      On May 28, 2020, Mr. Anguiano appeared before Magistrate Judge Daniel J.
23
     Albregts and was released on a personal recognizance bond with certain conditions, including
24
     a travel restriction limiting his travel to Clark County, Nevada. ECF No.’s 5 & 9.
25
            2.      Mr. Anguiano is requesting the ability to travel to the State of California to
26
     renew his driver’s license and acquire a copy of his birth certificate.
        Case 2:20-cr-00136-APG-BNW Document 42
                                            39 Filed 11/10/20
                                                     11/06/20 Page 2 of 3




 1          3.      Counsel for Mr. Anguiano has spoken with Pretrial Services Officer Jennifer
 2   Simone who does not oppose this modification to allow travel to the State of California with
 3   the U.S. Pretrial Services Office’s prior approval.
 4          4.      The government has no objection to this requested modification.
 5          5.      This is the first stipulation to modify conditions of release filed herein.
 6
 7   DATED this 6th day of November, 2020.
 8
 9    RENE L. VALLADARES                                   NICHOLAS A. TRUTANICH
      Federal Public Defender                              United States Attorney
10
      By /s/ Brandon C. Jaroch                             By /s/ Kimberly Sokolich
11
      BRANDON C. JAROCH                                    KIMBERLY SOKOLICH
12    Assistant Federal Public Defender                    Assistant United States Attorney

13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                     2
        Case 2:20-cr-00136-APG-BNW Document 42
                                            39 Filed 11/10/20
                                                     11/06/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00136-APG-BNW
 4
                   Plaintiff,                                           ORDER
 5
            v.
 6
     DANIEL ANTHONY ANGUIANO ET AL,
 7
                   Defendant.
 8
 9
10          Based on the pending Stipulation of counsel, and good cause appearing,

11          IT IS THEREFORE ORDERED that Mr. Anguiano’s travel restriction be modified to

12   allow him to travel to the State of California with the U.S. Pretrial Services Office’s prior

13   approval.

14
15          DATED this 10th
                       ____ day of Novemver, 2020.

16
17                                               UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26                                                  3
